DETAILED ACTION
Priority

1.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119 (a) – (d), which papers have been placed of record in the file.

Oath/Declaration
2.	Oath and declaration filed on 9/27/2019 is accepted.
Claim Rejections - 35 USC § 102
3.   In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated Iwase et al (2016/0183785 A1).
Regarding claim 1, Iwase et al discloses a device (figure 1) for examining a human retina,  device (100) (paragraph 0020) comprising: an optical coherence tomography 
Regarding claim 3, Iwase et al discloses a device wherein probe beam wavelength is approximately 800 to 1,000 nanometers (paragraph 0022; light source 101 emits light having a center wavelength of 850 nm).  
Regarding claim 9,  Iwase et al discloses further including at least one refractive error correction lens (paragraph 0028, focus lens 114; figure 1).  

Claim Rejections - 35 USC § 103
4.     In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claims 2,5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Iwase et al (2016/0183785 A1) in view of Tedford et al (2016/0067086 A1)..
Regarding claim 2, depends on claim 1, Although Iwase et al does discloses array of light emitting diodes (para 0038) . Iwase et al does not disclose specifically that the array of  a of light emitting diodes is viewable by either of a target eye under test or a contralateral eye, and further where optical coherence tomography probe beam is switchable such that measurements can be made on either eye without re-positioning the optical coherence tomography module. 
Tedford et al discloses array of  a of light emitting diodes is viewable by either of a target eye under test or a contralateral eye, and further where optical coherence tomography probe beam is switchable such that measurements can be made on either eye without re-positioning the optical coherence tomography module (figure 1A, paragraph 0065, device 100 and light emitted from the light source s 422a ,422b,422c from light beams 430a,430b,430c , paragraph 0066, figure 4, with a mechanism of alternate the optical configuration , paragraph 0072, and position of light beam mention , figure 6B). 
It would have been obvious to one of ordinary skill in the art at the time invention was made to modify the device of Iwase et al so that the array of light emitting diodes is viewable by either of a target eye under least or a contralateral eye and further so that the optical coherence tomography probe beam switchable such that the measurements can be made on either eye without positioning the optical coherence tomography system as suggested by Tedford et al as being the implementation of a known 
Regarding claim 5, combination of Iwase et al  in view of Tedford et al  discloses wavelength of  light emitting diode is different from the wavelength of probe beam (paragraph 0038) (paragraph 0022).  
Regarding claim 6, combination of Iwase et al in view of Tedford et al discloses wherein wavelength of light emitting diode is in the range of approximately 500 to 575 nanometers (paragraph 0038).  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Iwase et al (2016/0183785 A1) in view of Fujino et al (2016/0198951 A1). 
Regarding claim 4, depends on claim 1, Iwase et al discloses two layers. 
    Iwase did not disclose two layer boundaries of retina are the inner limiting membrane and the retinal pigment epithelium.  
 Fujino et al discloses two layer boundaries of retina are the inner limiting membrane and the retinal pigment epithelium (figure 1, paragraph 0129). 
It would have been obvious to a person having ordinary skill in the art to modify the device of Iwase et al so that two layers boundaries of retina are the inner limiting membrane and the retinal pigment epithelium as taught by Fujino et al in order to to include all the layers of the retina in the retina thickness measurement (paragraph 0085).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Iwase et al (2016/0183785 A1) in view of Buckland et al (2013/0265545 A1).


Buckland et al discloses wherein probe beam diameter is less than 0.5 millimeters (paragraph 0151; OCT beam has a center filed beam of diameter 14 micrometers , increasing to 28 micrometers at the edge of the field of the view ; OCT beam has a center filed beam of diameter 7 micrometers , increasing to 9 micrometers at the edge of the field of the view , paragraph 0156; OCT beam has a center filed beam of diameter 12 micrometers , increasing to16. micrometers at the edge of the field of the view , paragraph 0159).The beam diameters in the Buckland examples are the less than 500 micrometers , i.e., less than 0.5 mm).
 It would have been obvious to a person having ordinary skill in the art to modify the device of Iwase et al so that a diameter of the probe beam is less than 0.5 millimeters as taught by Buckland in order to project the scanning image,” where defines the OCT beam pivot, deeper into the eye below the pupil plane (paragraph 0047).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Iwase et al (2016/0183785 A1) in view of Bower et al (2012/0275677 A1).
Regarding claim 8, depends on claim 1, Iwase et al discloses all of the claimed limitations except, wherein outlying depth scan values are discarded, and at least subset of remaining depth scan values are averaged to provide a distance between said boundary layers of said retina.  
 Bower discloses outlying depth scan values are discarded, and at least subset of remaining depth scan values are averaged to provide a distance between said boundary layers of said retina (figure 3, paragraph 0086).  
.
Conclusion
5.   The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Samec et al (2016/0270656 A1) discloses methods and systems for diagnosing and treating health alignments and Samec et al (2017/0000324 A1) discloses methods and systems for providing waverfront corrections for treating conditions including Myopia ,Hyperopia and Astigmatism.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331.  The examiner can normally be reached on M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        8/11/2021